Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The appellants’ remarks filed on 05/10/21, pages 3 & 4, where the appellants assert the claimed invention including the manufacturing steps involving the “peening of the outer perimeter surface”, which are incorporated herein by reference and made a part hereof as though they were fully written, are persuasive to the issue of patentability.
Although the examiner respectfully disagrees with the appellants’ remarks that Shimada et al do not disclose the “peening of the outer perimeter surface” (Page 4, lines 4-5) because Shimada et al do specifically disclose the “peening of the outer perimeter or peripheral surface portion” (Fig. 10, 31; Col. 13, lines 32-42), in a “broadest reasonable interpretation” standard but the examiner must accept the fact that the application is proceeded to the BPAI where patented claims are not given the broadest reasonable interpretation during court proceedings (See MPEP 2111) and therefore agrees to the features of the claimed invention based on the appellants’ Figures 2B & 6 for the peening of the “outer perimeter surface” area, which is specifically defined in paragraph 0052 as item 206, in order to allow the claimed invention.

Any comments considered necessary by appellants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
August 8, 2021